18 N.Y.3d 943 (2012)
967 N.E.2d 690
944 N.Y.S.2d 466
2012 NY Slip Op 68304
SAM FUTERSAK, Appellant,
v.
SHELDON PERL, Also Known as SHLOIME PERL, et al., Respondents.
Motion No: 2012-60.
Court of Appeals of New York.
Submitted January 17, 2012.
Decided March 27, 2012.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.